For Immediate Release Phoenix, Arizona – October 17, 2007 Contact: David Jackson, CFO (602) 269-2000 Knight Transportation Reports Revenue and Net Income for the Third Quarter of 2007 Knight Transportation, Inc. (NYSE: KNX) announced today its financial results for the quarter and year-to-date ended September 30, 2007. For the quarter, total revenue increased 3.2%, to $180.3 million from $174.7 million for the same quarter of 2006.Revenue, before fuel surcharge, increased 3.5%, to $151.7million from $146.6million for the same quarter of 2006.Net income decreased to $14.5million from $18.9million for the same period of 2006.Net income per diluted share for the quarter was $0.17, compared to $0.22 for the same period of 2006. Year-to-date, total revenue increased 7.7%, to $527.0 million from $489.5 million for the same period of 2006.Revenue, before fuel surcharge, increased 8.0%, to $449.5million from $416.3million for the same period of 2006.Net income decreased to $49.3million from $52.8million for the same period of 2006.Net income per diluted share was $0.57 compared to $0.61 for the same period of 2006. The company previously announced a cash dividend of $.03 per share to shareholders of record on September 7, 2007, which was paid on September 28, 2007. On October 11, 2007, the company was named to Forbes Magazine’s list of the “200 Best Small Companies in America” for the thirteenth consecutive year. Chairman and Chief Executive Officer, Kevin P. Knight, offered the following comments: “The third quarter presented the most difficult operating environment in several years for the execution of our business model based on leading growth and profitability.By opening four new asset-based service centers and eight new brokerage branches over the past four quarters, we demonstrated our commitment to growth to our customers, our employees, and our shareholders.We lived up to this commitment by expanding our tractor fleet by 10% year-over-year, filling out a sustainable fleet at each service center, and staffing our service centers for efficient operation.Over the long term, we believe proper execution of our decentralized growth plan is critical to providing the opportunity that is ingrained in our culture.As we did following the freight recession of 2000-2001, we expect to emerge from the downturn with more capacity, more market share, and more opportunity. “Although we remain committed to our long-term strategy, we recognize the effect on current results.Our operating ratio for the third quarter was 84.5%, the highest since the first quarter of 2002.Our dry van business posted an operating ratio, net of fuel surcharge, of 82.9% for the third quarter. “During the quarter, the industry wide supply of truckload equipment outpaced freight demand, which pressured pricing and resulted in lower equipment utilization.For Knight, average freight revenue per tractor declined 7.7% versus the third quarter of 2006, resulting from a combination of lower freight rates and fewer average miles per tractor. The pricing environment was less favorable than in the third quarter of 2006, when our revenue per loaded mile increased 7.6% over the previous year, whereas in the third quarter 2007 our revenue per loaded mile decreased 3.7%.The year-over-year decrease in revenue per loaded mile for the third quarter resulted in a $0.038 decrease in earnings per share for the quarter.Earnings for the quarter were further pressured by an increase in our insurance and claims expense which decreased earnings per share by $0.005 as compared to the percent of revenue expensed in the third quarter of 2006.In the current environment, our ability to effectively utilize a 10% larger fleet was challenged, although fleet expansion outpaced the decline in asset productivity and we did not experience both declining asset productivity and a static or shrinking fleet.We are remaining deliberate and strategic in our pricing approach. “Most of our costs increased as a percentage of revenue due to lower revenue per mile to offset variable costs and lower revenue per tractor to offset fixed costs.In addition, higher empty miles percentage, increased use of freight brokers, insufficient fuel surcharge recovery, fuel mileage degradation caused by the use of ultra-low sulfur diesel fuel and rising fuel prices towards the end of the quarter contributed to a 130 basis point increase in net fuel costs as a percentage of revenue, a $0.015 decrease in earnings per share.Gain on sale of equipment was $1.2 million for the third quarter of 2007 compared with $2.1 million for the third quarter of 2006, a $0.006 decrease in earnings per share. “At September 30, 2007, our balance sheet remained debt free, our cash and short term investments had grown from $1.6 million at year end to $34.9 million, and our shareholders' equity was $474.8 million. “Looking forward, our base expectation for the near term is to grow our fleet in the range of 5% to 10% annually and to continue to grow our brokerage business.We periodically evaluate that base goal and may adjust it up or down from time to time based on factors such as freight demand, driver availability, and acquisitions.In the current environment, we believe meaningful fleet growth through internal expansion will be difficult, excluding the effect of any acquisitions.In the longer term, we believe declining orders for new tractors and trailers, an eventual increase in freight demand, a chronic shortage of drivers, the exit of underperforming carriers from the market, and fleet downsizing by the larger truckload carriers may result in a more appropriate balance of supply and demand in the marketplace sometime in 2008.” The company will hold a conference call on October 18, 4PM ET, to further discuss its results of operations for the quarter ended September 30, 2007.The dial in number for this conference call is 1-866-259-7123. Knight Transportation, Inc is a truckload carrier offering dry van, refrigerated, and brokerage services to customers through a network of service centers located throughout the United States.As “Your Hometown National Carrier,” Knight strives to offer customers and drivers personal service and attention through each service center, while offering integrated freight transportation nationwide and beyond through the scale of one of North America’s largest trucking companies.The principal types of freight we transport include consumer staples, retail, paper products, packaging/plastics, manufacturing, and import/export commodities. INCOME STATEMENT DATA: Three Months Ended September 30, Nine Months Ended September 30, (Unaudited, in thousands, except per share amounts) 2007 2006 2007 2006 REVENUE: Revenue, before fuel surcharge $ 151,661 $ 146,555 $ 449,498 $ 416,266 Fuel surcharge 28,664 28,117 77,547 73,225 TOTAL REVENUE 180,325 174,672 527,045 489,491 OPERATING EXPENSES: Salaries, wages and benefits 51,642 49,467 151,973 140,530 Fuel expense - gross 48,601 45,528 134,756 124,775 Operations and maintenance 10,390 9,277 29,722 26,991 Insurance and claims 7,785 6,929 21,912 18,791 Operating taxes and licenses 3,748 3,423 11,022 10,015 Communications 1,416 1,397 3,986 4,134 Depreciation and amortization 16,596 15,449 48,814 45,041 Lease expense - revenue equipment 85 106 296 323 Purchased transportation 13,948 10,871 37,985 28,609 Miscellaneous operating expenses 2,591 1,616 6,484 3,646 156,802 144,063 446,950 402,855 Income From Operations 23,523 30,609 80,095 86,636 Interest income 436 301 959 878 Other income - - 668 - Income Before Income Taxes 23,959 30,910 81,722 87,514 INCOME TAXES 9,450 12,060 32,416 34,710 NET INCOME $ 14,509 $ 18,850 $ 49,306 $ 52,804 Net Income Per Share - Basic $ 0.17 $ 0.22 $ 0.57 $ 0.62 - Diluted $ 0.17 $ 0.22 $ 0.57 $ 0.61 Weighted Average Shares Outstanding - Basic 86,479 85,895 86,318 85,823 - Diluted 87,300 86,922 87,249 87,077 BALANCE SHEET DATA: 9/30/2007 12/31/2006 ASSETS (Unaudited, in thousands) Cash and cash equivalents $ 29,026 $ 1,582 Short term investment $ 5,884 $ - Accounts receivable, net 88,463 85,350 Notes receivable, net 199 341 Other current assets 6,812 16,613 Prepaid expenses 7,223 8,342 Income Tax Receivable 4,075 - Deferred tax asset 9,651 8,759 Total Current Assets 151,333 120,987 Property and equipment, net 448,831 433,828 Notes receivable, long-term 335 348 Goodwill 10,398 10,256 Intangible assets, net 253 300 Other assets and restricted cash 4,815 4,500 Total Assets $ 615,965 $ 570,219 LIABILITIES AND SHAREHOLDERS' EQUITY Accounts payable $ 10,402 $ 13,077 Accrued payroll 8,865 7,411 Accrued liabilities 8,844 15,184 Claims accrual 25,586 25,926 Total Current Liabilities 53,697 61,598 Deferred Income Taxes 87,453 82,526 Total Liabilities 141,150 144,124 Common stock 866 861 Additional paid-in capital 100,934 94,220 Retained earnings 373,015 331,014 Total Shareholders' Equity 474,815 426,095 Total Liabilities and Shareholders' Equity $ 615,965 $ 570,219 Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) OPERATING STATISTICS % % Change Change Average Revenue Per Tractor* $ 37,835 $ 40,997 -7.7 % $ 114,377 $ 120,717 -5.3 % Average Length of Haul 544 551 -1.3 % 540 561 -3.7 % Empty Mile Factor 12.9 % 12.5 % 3.2 % 12.9 % 12.2 % 5.7 % Operating Ratio** 84.5 % 79.1 % 82.2 % 79.2 % Average Tractors - Total 3,813 3,463 10.1 % 3,762 3,371 11.6 % Tractors - End of Quarter: Company 3,630 3,346 3,630 3,346 Owner - Operator 233 232 233 232 3,863 3,578 3,863 3,578 Trailers - End of Quarter 8,884 8,188 8,884 8,188 Net Capital Expenditures (in thousands) $ 31,325 $ 30,682 $ 56,639 $ 88,098 Cash Flow From Operations (in thousands) $ 27,513 $ 24,669 $ 86,193 $ 86,367 * Includes dry van and refrigerated revenue without fuel surcharge. ** Operating ratio as reported in this press release is based upon total operating expenses, net of fuel surcharge, as a percentage of revenue, before fuel surcharge. Revenue from fuel surcharge is available on the accompanying statements of income.We measure our revenue, before fuel surcharge, and our operating expenses, net of fuel surcharge, because we believe that eliminating this sometimes volatile source of revenue affords a more consistent basis for comparing our results of operations from period to period. This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. These statements generally may be identified by their use of terms or phrases such as "expects," "estimates," "anticipates," "projects," "believes," "plans," "intends," "may," "will," "should," "could," "potential," "continue," "future," and terms or phrases of similar substance.Forward-looking statements are based upon the current beliefs and expectations of our management and are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, which could cause future events and actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements.Accordingly, actual results may differ from those set forth in the forward-looking statements.Readers should review and consider the factors that may affect future results and other disclosures by the Company in its press releases, stockholder reports, Annual Report on Form 10-K, and other filings with the Securities Exchange Commission. We disclaim any obligation to update or revise any forward-looking statements to reflect actual results or changes in the factors affecting the forward-looking information. Contact:Dave Jackson, CFO, at (602) 269-2000 Back to Form 8-K
